DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tomaselli (EP 2093490 A1).
Regarding claim 13, Tomaselli discloses a cooking device, comprising: 
a catalyst device having a base unit which is made of electrically conductive material (silicon carbide 72) and on which a plurality of catalytically active elements or a catalytically active surface coating (“active catalyst phase”) is arranged (para. 40), said base unit having electric connection regions (74) which are at least partly made of a pressed material region of the base unit (see Fig. 2 showing where the electrodes 74 are pressed between the casing 71 and the base 72), the electric connection regions having a thickness that is thinner than a thickness of the base unit at regions that are not the connection regions (the thickness of the base unit at regions that are not the connection regions is about the diameter of the casing 71; Fig. 2 show electric connection regions 74 having a thickness that is less than the diameter of the casing 71),
wherein the electric connection regions of the base unit are configured to be connected to electric energy to supply the base unit with electric energy for a self-heating of the catalyst device (abstract).  
Regarding claim 14, Tomaselli discloses wherein the base unit is configured from a porous foam body (72) (abstract).  
Regarding claim 15, Tomaselli discloses wherein the foam body (72) is pressed into the electric connection regions (74) and has a density which is greater than a density in a remaining region (73) of the base unit (see Fig. 2 showing the relative densities).  
Regarding claim 16, Tomaselli discloses (see rejection of claim 1 for citations unless otherwise noted) a cooking device, comprising: a catalyst device having a base unit which is made of electrically conductive material and on which a plurality of catalytically active elements or a catalytically active surface coating is 2Appl. No. 16/772,2202017P03701WOUS arranged, said base unit having electric connection regions which at least partly have an electrically conductive adhesive (Al or Al + solder; para. 80), wherein the electric connection regions of the base unit are configured to be connected to electric energy to supply the base unit with electric energy for a self-heating of the catalyst device, and wherein the foam body is impregnated with the adhesive in the electric connection regions, with the adhesive being applied at least to a surface of the foam body (para. 80).
Regarding claim 17, Tomaselli discloses wherein the electric connection regions (74) have each a solid contact plate made of electrically conductive material (Fig. 2).  
Regarding claim 18, Tomaselli discloses wherein the contact plate is welded or soldered onto the base unit (para. 78).  
Regarding claim 19, Tomaselli discloses wherein the contact plate is welded or soldered onto a foam body of the base unit (para. 78).  
Regarding claim 20, Tomaselli discloses wherein the base unit is configured from metal (para. 79).  
Regarding claim 21, Tomaselli discloses wherein the metal is an alloy (para. 28).  
Regarding claim 22, Tomaselli discloses wherein the metal comprises nickel (para. 28) 
Regarding claim 23, Tomaselli discloses wherein the catalyst device is configured as a flat cylinder (Fig. 2, para. 42).  
Regarding claim 24, Tomaselli discloses an exhaust air channel (13, Fig. 1) for discharge of an exhaust airflow produced during operation of the cooking device in a cooking chamber from the cooking device, said catalyst device being arranged in the exhaust air channel (para. 36).  
Regarding claim 25, Tomaselli discloses (see rejection of claim 1 for citations) a method for producing a cooking device, said method comprising: forming electric connection regions on a base unit of electrically conductive material by at least partly pressing material regions of the base unit and/or by at least partly applying an electrically conductive adhesive to the base unit; arranging a plurality of catalytically active elements or a catalytically active surface coating on the base unit to form a catalyst device; connecting an electric energy unit to the electric connection regions of the base unit; and supplying the base unit with electric energy for a self-heating process of the catalyst device.  
Regarding claim 26, Tomaselli discloses (see rejection of claim 1) wherein the electric connection regions are formed by at least partly pressing material regions of the base unit.  
Regarding claim 27, Tomaselli discloses (see rejection of claim 1) wherein the electric connection regions are formed to have a thickness that is thinner than a thickness of the base unit at regions that are not the connection regions.  
Regarding claim 28, Tomaselli discloses wherein the base unit is pressed into the electric connection regions (see Fig. 2 showing where the base 72 presses up against the electrodes 74) so that the electric connection regions have a density which is greater than a density in the regions of the base unit that are not the connection regions (the electric connection regions 74 are solid whereas the base unit 72 that are not the connection region is porous).  
Regarding claim 29, Tomaselli discloses wherein the base unit is configured from metal (claims 7, 11, 12; see also para. 81).  
Regarding claim 30, Tomaselli discloses wherein the metal is an alloy (para. 81). 
Regarding claim 31, Tomaselli discloses wherein the metal comprises nickel (claim 7).  
Regarding claim 32, Tomaselli discloses wherein the catalyst device is configured as a flat cylinder (Fig. 2, para. 42).  


Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered.
The Examiner thanks the Applicant for noting that claims 24 and 25 were not examined.  This office action is made non-final to reflect the mistake.  

103 Rejection of Claim 13
Applicant asserts that the conductors 74 are not made of a pressed material region of the base unit.  The Examiner respectfully disagrees. The Examiner’s interpretation of the claim language can be found in the rejection of claim 13.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762